--------------------------------------------------------------------------------

Exhibit 10.1
 


AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
 
 
dated as of
 
 
July 27, 2007
 
 
among
 
 
SALVADOR IMAGING, INC.,
 
 
DAVID GARDNER,
 
 
SALVADOR FOUNDATION CHARITABLE REMAINDER UNITRUST,
 
 
JAMES R. LONG,
 
 
PATRICIA LONG,
 
 
KERRY RHEA,
 
 
LISA J. RHEA,
 
 
PHOTON DYNAMICS, INC.,
 
 
SALVADOR ACQUISITION, INC.,
 


SALVADOR ACQUISITION, LLC
 
and
 
 
DAVID GARDNER, as Shareholders’ Representative
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
PAGE
     
ARTICLE 1
DEFINITIONS
 
Section 1.01.
Definitions
2
Section 1.02.
Other Definitional and Interpretative Provisions
6
 
   
ARTICLE 2
THE MERGER
 
Section 2.01.
The Mergers.
7
Section 2.02.
Merger Consideration
8
Section 2.03.
Conversion of Shares
9
Section 2.04.
Conversion of Shares in the Second Merger
9
Section 2.05.
Surrender and Payment
10
Section 2.06.
Fractional Shares
11
Section 2.07.
Withholding Rights
11
Section 2.08.
Lost Certificates
11
     
ARTICLE 3
INITIAL SURVIVING CORPORATION; THE SURVIVING ENTITY
 
Section 3.01.
Articles of Incorporation and Bylaws of the Initial Surviving Corporation
12
Section 3.02.
Directors and Officers
12
Section 3.03.
Certificate of Formation and Limited Liability Company
12
Section 3.04.
Managers and Officers
12
     
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Section 4.01.
Corporate Existence and Power
13
Section 4.02.
Corporate Authorization
13
Section 4.03.
Capitalization
13
Section 4.04.
Ownership of Shares; Stock Option Plan
14
Section 4.05.
Subsidiaries
14
Section 4.06.
Authorizations
14
Section 4.07.
Governmental Authorization
14
Section 4.08.
Non-contravention
15
Section 4.09.
Financial Statements
15
Section 4.10.
Absence of Certain Changes
15
Section 4.11.
No Undisclosed Liabilities
17
Section 4.12.
Agreements, Contracts and Commitments
17
Section 4.13.
Validity of Contracts
19
Section 4.14.
No Renegotiations
20
Section 4.15.
Products and Services 
20



i

--------------------------------------------------------------------------------


 
Section 4.16.
IntellectualProperty
20
Section 4.17.
Insurance Coverage
24
Section 4.18.
Litigation.
24
Section 4.19.
Licenses and Permits
24
Section 4.20.
Compliance with Laws and Court Orders
25
Section 4.21.
Finders’ Fees
25
Section 4.22.
Employee Benefit Plans
25
 
   
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Section 5.01.
Private Placement Qualification
26
     
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Section 6.01.
Corporate Existence and Power
27
Section 6.02.
Corporate Authorization
27
Section 6.03.
Governmental Authorization
27
Section 6.04.
Non-contravention
27
Section 6.05.
SEC Filings
28
Section 6.06.
Parent Common Stock
28
     
ARTICLE 7
COVENANTS
 
Section 7.01.
Obligations of the Merger Subsidiaries
28
Section 7.02.
Parent Financial Covenant
28
Section 7.03.
Employee Benefits
28
Section 7.04.
Further Assurances
29
     
ARTICLE 8
TAX MATTERS
 
Section 8.01.
Tax Definitions
29
Section 8.02.
Tax Representations
30
Section 8.03.
Covenants
31
Section 8.04.
Cooperation on Tax Matters
32
Section 8.05.
Tax Indemnification
33
Section 8.06.
Certain Disputes
34
Section 8.07.
Purchase Price Adjustment
35
Section 8.08.
Tax-Free Reorganization Treatment
35
Section 8.09.
Survival
35
     
ARTICLE 9
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
   
Section 9.01.
Survival of Representation and Warranties
35



ii

--------------------------------------------------------------------------------


 
Section 9.02.
Indemnification
36
Section 9.03.
Indemnification Notice
38
Section 9.04.
Shareholders’ Representative
38
Section 9.05.
No Claims for Disclosed Matters
40
 
   
ARTICLE 10
MISCELLANEOUS
 
Section 10.01.
Notices
40
Section 10.02.
Amendments and Waivers
42
Section 10.03.
Expenses
42
Section 10.04.
Successors and Assigns
42
Section 10.05.
Governing Law
42
Section 10.06.
Jurisdiction
42
Section 10.07.
WAIVER OF JURY TRIAL
43
Section 10.08.
Counterparts; Effectiveness
43
Section 10.09.
Entire Agreement
43
Section 10.10.
Captions
43
Section 10.11.
Severability
43
Section 10.12.
Specific Performance
43


iii

--------------------------------------------------------------------------------



INDEX TO ANNEXES
 
Annex I
Written Consent of the Shareholders
Annex II
Merger Consideration
Annex III
Registration Rights Agreement
Annex IV
David Gardner Employment Agreement
Annex V
James R. Long Employment Agreement
Annex VI
Kerry Rhea Employment Agreement
Annex VII
Gardner Non-competition Agreement
Annex VIII         
Assignment Agreement
Annex IX
Promissory Note


iv

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER AND REORGANIZATION


AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) dated as of
July 27, 2007 among Salvador Imaging, Inc., a Colorado corporation (the
“Company”), David Gardner, Salvador Foundation Charitable Remainder Unitrust
(“Trust”), James R. Long, Patricia Long, Kerry Rhea, Lisa J. Rhea (together with
Trust, David Gardner, James R. Long, Patricia Long and Kerry Rhea, the
“Sellers”), Photon Dynamics, Inc., a California corporation (“Parent”), Salvador
Acquisition, Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Subsidiary I”), Salvador Acquisition, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Parent (“Merger Subsidiary
II” and, together with Merger Subsidiary I, the “Merger Subsidiaries”), and
David Gardner, as shareholders’ representative (“Shareholders’ Representative”).
 
WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with Colorado Law and Delaware Law, Parent, the Sellers and the
Company will enter into a business combination transaction pursuant to which
Merger Subsidiary I will merge with and into the Company (the “First Merger”),
with the Initial Surviving Corporation (as defined herein) then merging with and
into Merger Subsidiary II (the “Second Merger” and, together with the First
Merger, the “Mergers”).
 
WHEREAS, it is intended that the Mergers will together qualify for U.S. federal
income tax purposes as a reorganization within the meaning of Section
368(a)(1)(A) of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
 
WHEREAS, the Board of Directors of the Company (i) has determined that the
Mergers are fair to, and in the best interests of, the Company and its
shareholders and has approved and adopted this Agreement and the transactions
contemplated by this Agreement and (ii) has recommended the approval and
adoption of this Agreement by the shareholders of the Company in accordance with
Colorado Law.
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company has obtained the irrevocable approval and adoption by the Sellers, which
constitute all of the holders of the Company’s capital stock, of this Agreement
and the Mergers contemplated hereby pursuant to a written consent in the form of
Annex I hereto (the “Written Consent”) signed by each of the Sellers;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to Parent’s, Merger Subsidiary I’s and Merger
Subsidiary II’s willingness to enter into this agreement, David Gardner, James
R. Long and Kerry Rhea have entered into employment agreements in the forms
attached hereto as Annexes IV, V and VI, respectively (the “Key Employee
Employment Agreements”), and David Gardner has entered into a non-competition
agreement (the “Gardner Non-competition Agreement”) and Trust has assigned its
rights under that certain License Agreement among David Gardner, the Company and
Salvador Systems LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Parent (the “Assignment Agreement”), in the forms attached hereto
as Annexes VII and VIII, respectively; and
 

--------------------------------------------------------------------------------


 
WHEREAS, the Company and the Sellers, on the one hand, and Parent and the Merger
Subsidiaries, on the other hand, desire to make certain representations,
warranties, covenants and other agreements in connection with the Mergers.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
the Sellers, the Merger Subsidiaries and the Company hereby agree as follows:
 
 
ARTICLE 1
DEFINITIONS
 
Section 1.01.  Definitions.  Article 1 As used herein, the following terms have
the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
 
“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.
 
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
 
“Colorado Law” means the Business Corporation Act and the Corporations and
Associations Act of the State of Colorado.
 
“Company Balance Sheet” means the internally prepared balance sheet of the
Company as of June 30, 2007.
 
“Company Balance Sheet Date” means June 30, 2007.
 
“Company Stock” means the common stock of the Company.
 

--------------------------------------------------------------------------------


 
“Delaware Law” means the General Corporation Act of the State of Delaware and
the LLC Act.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” of any entity means any other entity that, together with such
entity, would be treated as a single employer under Section 414 of the Code.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, court or agency, including any political
subdivision thereof.
 
“Intellectual Property Rights” means (i) inventions, whether or not patentable,
reduced to practice or made the subject of one or more pending patent
applications, (ii) national and multinational statutory invention registrations,
patents and patent applications (including all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof)
registered or applied for in the United States and all other nations throughout
the world, all improvements to the inventions disclosed in each such
registration, patent or patent application, (iii) rights of publicity, (iv)
trademarks, service marks, trade dress, logos, domain names, trade names and
corporate names (whether or not registered) in the United States and all other
nations throughout the world, including all variations, derivations,
combinations, registrations and applications for registration of the foregoing
and all goodwill associated therewith, (v) copyrights (whether or not
registered) and registrations and applications for registration thereof in the
United States and all other nations throughout the world, including all
derivative works, moral rights, renewals, extensions, reversions or restorations
associated with such copyrights, now or hereafter provided by law, regardless of
the medium of fixation or means of expression, (vi) mask works, (vii) computer
software (including source code, object code, firmware, operating systems and
specifications), (viii) trade secrets and, whether or not confidential, business
information (including pricing and cost information, business and marketing
plans and customer and supplier lists) and know-how (including manufacturing and
production processes and techniques and research and development information),
(ix) industrial designs (whether or not registered), (x) databases and data
collections, (xi) copies and tangible embodiments of any of the foregoing, in
whatever form or medium, (xii) all rights to obtain and rights to apply for
patents, and to register trademarks and copyrights, (xiii) all rights in all of
the foregoing provided by treaties, conventions and common law and (xiv) all
rights to sue or recover and retain damages and costs and attorneys’ fees for
past, present and future infringement or misappropriation of any of the
foregoing.
 
“knowledge” in the case of the Company, means the knowledge of its officers and
David Gardner as of the time of the execution of this Agreement and, in the case
of Parent, means the knowledge of its “executive officers” within the meaning of
the 1934 Act as of the time of execution of this Agreement.
 

--------------------------------------------------------------------------------


 
“Licensed Intellectual Property Rights” means all Intellectual Property Rights
owned by a third party and licensed or sublicensed to the Company or for which
the Company has obtained a covenant not to be sued.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.  For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any property or asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
 
“LLC Act” means the Delaware Limited Liability Company Act.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business, assets or results of
operations or prospects of such Person and its Subsidiaries, taken as a whole.
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by the Company.
 
“Parent Disclosure Schedule” means the disclosure schedule dated the date hereof
regarding this Agreement that has been provided by Parent to the Company.
 
“Parent SEC Documents” means (i) the annual reports of Parent on Form 10-K for
its fiscal year ended September 30, 2006,  the quarterly reports of Parent on
Form 10-Q for its fiscal quarters ended December 31, 2006 and March 31, 2007,
(iii) its proxy or information statements relating to meetings of or actions
taken without a meeting by Parent’s shareholders since September 30, 2006, and
(iv) all of its other reports filed with the SEC since September 30, 2006.
 
“Parent Stock” means the common stock of Parent.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“SEC” means the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
“Shareholder” means a holder of Company Stock as of the date hereof.
 
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.
 
“Third Party” means any Person, including as defined in Section 13(d) of the
1934 Act, other than Parent or any of its Affiliates.
 
(b)         Each of the following terms is defined in the Section set forth
opposite such term:
 
Term
Section
Accounting Referee
8.06
Agreement
Preamble
Average Parent Stock Price
2.02
Certificates
2.05
Closing
2.01
Closing Cash Consideration
2.02
Closing Date
2.01
Code
Recitals
Company
Preamble
Company Disclosure Schedules
Article 4
Company Securities
4.03
Cover
7.02
Damages
9.02
Diligence Binder
Article 4
Effective Time
2.01
Employees
7.03
Employee Plans
4.22
Exchange Agent
2.05
Indemnification Notice
9.03
Indemnified Party
9.02
Initial Surviving Corporation
2.01
Key Employee Employment Agreements
Recitals
Late Payment
2.02
Loss
8.05
Material Contract
4.12
Merger
2.01
Merger Consideration
2.02
Merger Subsidiaries
Preamble
Note
2.02
Objection Notice
9.03
Parent
Preamble
Parent Indemnitee
8.01
Payment Event
10.03




--------------------------------------------------------------------------------


 
Term
Section
Permits
4.19
Post-Closing Tax Period
8.01
Pre-Closing Tax Period
8.01
Registration Rights Agreement
2.02
Returns
8.02
Schedule
Article 4
Second Effective Time
2.01
Sellers
Preamble
Shareholders’ Representative
Preamble
Surviving Entity
2.01
Returns
8.02
Tax
8.01
Taxing Authority
8.01
Threshold Amount
9.02
Total Cash Consideration
2.02
Total Stock Consideration
2.02
Written Consent
Recitals



Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.  “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.  References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof; provided that with
respect to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule.  References to any Person include the successors and permitted assigns
of that Person.  References from or through any date mean, unless otherwise
specified, from and including or through and including,
respectively.  References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any Applicable Law.
 

--------------------------------------------------------------------------------


 
ARTICLE 2
THE MERGER
 
Section 2.01.  The Mergers.
 
(a)         As soon as practicable after execution of this Agreement by all
parties hereto, the consummation of the transactions contemplated by this
Agreement (the “Closing”, such date, the “Closing Date”) will be held at the
offices of Davis Polk & Wardwell, 1600 El Camino Real, Menlo Park, California
94025, or at such other place as the parties may agree.  On the Closing Date,
the Company and Merger Subsidiary I will file a statement of merger with the
Colorado Secretary of State, a certificate of merger with the Delaware Secretary
of State and make all other filings or recordings required by Colorado Law and
Delaware Law in connection with the First Merger.  The First Merger shall become
effective at such time (the “Effective Time”) as the statement of merger and
certificate of merger are duly filed with the Secretaries of State of the States
of Colorado and Delaware, respectively, or at such later time as may be
specified in the statement of merger and certificate of merger.
 
(b)         At the Effective Time, Merger Subsidiary I shall be merged with and
into the Company in accordance with Colorado Law and Delaware Law, whereupon the
separate existence of Merger Subsidiary I shall cease, and the Company shall be
the surviving corporation (the “Initial Surviving Corporation”).
 
(c)         From and after the Effective Time, the Initial Surviving Corporation
shall possess all the rights, powers, privileges and franchises and be subject
to all of the obligations, liabilities, restrictions and disabilities of the
Company and Merger Subsidiary I, all as provided under Colorado Law and Delaware
Law.
 
(d)         Immediately following the Effective Time, the Initial Surviving
Corporation and Merger Subsidiary II shall file a statement of merger with the
Colorado Secretary of State, a certificate of merger with the Delaware Secretary
of State and make all other filings or recordings required by Colorado Law and
the LLC Act in connection with the Second Merger.  The Second Merger shall
become effective at such time (the “Second Effective Time”) as the statement of
merger and certificate of merger are duly filed with the Secretaries of State of
the States of Colorado and Delaware, respectively, or at such later time as may
be specified in the statement of merger and certificate of merger.
 
(e)         At the Second Effective Time, the Initial Surviving Corporation
shall be merged with and into Merger Subsidiary II in accordance with Colorado
Law and the LLC Act, whereupon the separate existence of the Initial Surviving
Corporation shall cease, and Merger Subsidiary II shall be the surviving entity
(the “Surviving Entity”).
 

--------------------------------------------------------------------------------


 
(f)         From and after the Second Effective Time, the Surviving Entity shall
possess all the rights, powers, privileges and franchises and be subject to all
of the obligations, liabilities, restrictions and disabilities of the Initial
Surviving Corporation and Merger Subsidiary II, all as provided under Colorado
Law and the LLC Act.
 
(g)         Following the Closing, Parent shall take the necessary action to
wind up Salvador Systems, LLC, a Delaware limited liability company, and a
wholly-owned Subsidiary of Parent.
 
Section 2.02.  Merger Consideration.  At the Effective Time, the merger
consideration (the “Merger Consideration”) shall be calculated as follows:
 
(a)         Cash Consideration.  Subject to the indemnification provisions of
Article 8 and Article 9, the total amount of cash consideration (the “Total Cash
Consideration”) shall be calculated as $8,000,000, less the amount by which the
Company’s legal, accounting and other out-of-pocket costs associated with the
transaction exceeds $60,000.  The Total Cash Consideration shall be payable to
Trust as follows:
 
   (i)          $2,666,666, less the amount by which the Company’s legal,
accounting and other out-of-pocket costs associated with the transaction exceeds
$60,000, payable at Closing.
 
  (ii)          The sum of $5,333,334 shall be paid by delivery of a
non-negotiable promissory note delivered by Parent to Trust, in the form
attached hereto as Annex IX (the “Note”).  The Note shall bear interest at the
rate of five percent (5%) per annum, with principal and interest payable as
follows:
 
(A)              Interest on the outstanding principal balance shall be paid
quarterly, commencing on September 30, 2007 and payable on the last day of each
calendar quarter thereafter;
 
(B)              principal in the amount of $2,666,667 shall be payable on the
date of the fifteen month anniversary of the Closing Date; and
 
(C)              the remaining principal balance of $2,666,667 shall be payable
on the date of the thirty month anniversary of the Closing Date.
 
If any payment of principal or interest under the Note is not paid to the holder
of the Note upon the date that is due under the Note (a “Late Payment”), the
holder of the Note shall send a notice to Parent in accordance with Section
10.01 of this Agreement notifying Parent of such Late Payment.  Parent shall
have thirty days from the receipt of such notice to satisfy its obligation with
respect to such Late Payment without penalty.  If Parent’s obligation with
respect to the Late Payment has not been satisfied during the 30-day period,
then the outstanding principal balance of the Note shall bear interest at the
rate of ten percent (10%) per annum from the date that the Late Payment was
originally due until the date that Parent fully satisfies its obligation with
respect to such Late Payment.
 

--------------------------------------------------------------------------------


 
(b)         Stock Consideration.  The total amount of stock consideration (the
“Total Stock Consideration”) shall be 1,084,406 shares of Parent Stock.  David
Gardner, James R. Long, Patricia Long, Kerry Rhea and Lisa H. Rhea shall receive
the Total Stock Consideration ratably in accordance with their percentage
ownership of the Company Stock, as provided in Annex II, attached hereto.
 
(c)         Stock Consideration Registration Rights.  The Parent Stock being
issued as Merger Consideration shall not be registered under the federal
securities laws or under any state or foreign securities laws, and may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of unless such transaction is pursuant to the terms of an effective registration
statement under the 1933 Act and are registered under any applicable state or
foreign securities laws or pursuant to an exemption from registration
thereunder.  Those Sellers receiving Parent Stock as Merger Consideration shall
have registration rights as set forth in a registration rights agreement in the
form attached hereto as Annex III (the “Registration Rights Agreement”).
 
Section 2.03.  Conversion of Shares.  At the Effective Time, by virtue of the
Merger and without any action on the part of any party,
 
(a)         except as otherwise provided in Section 2.03(b), each share of
Company Stock issued and outstanding immediately prior to the Effective Time
shall be converted into the right to receive the Merger Consideration in
accordance with Section 2.02.
 
(b)         each share of Company Stock held by the Company as treasury stock or
owned by Parent immediately prior to the Effective Time shall be canceled, and
no payment shall be made with respect thereto; and
 
(c)         each share of common stock of Merger Subsidiary I outstanding
immediately prior to the Effective Time shall be converted into and become one
share of common stock of the Initial Surviving Corporation and shall constitute
the only outstanding shares of capital stock of the Initial Surviving
Corporation.
 
Section 2.04.  Conversion of Shares in the Second Merger.  At the Second
Effective Time, (i) each share of common stock of the Initial Surviving
Corporation outstanding immediately prior to the Second Effective Time shall be
converted into and become one unit of the Surviving Entity and shall constitute
the only outstanding equity interests of the Surviving Entity and (ii) each unit
of Merger Subsidiary II outstanding immediately prior to the Second Effective
Time shall be cancelled.
 

--------------------------------------------------------------------------------


 
Section 2.05.  Surrender and Payment.  Article 2 Parent will act as exchange
agent (the “Exchange Agent”) for the purpose of exchanging certificates
representing the shares of Company Stock (the “Certificates”) for the Merger
Consideration payable in respect of the shares of Common Stock evidenced by each
such certificate.
 
(b)         Annex II to this agreement is a payment schedule setting forth
Article 3 the name and address of each Shareholder entitled to distribution of
the Merger Consideration pursuant to Section 2.02 Article 4 the amount and form
of consideration to which each such Shareholder is entitled upon compliance with
Section 2.05(c) or Section 2.05(d), and Article 5 the wire transfer account
information for each Shareholder, together with any supporting schedules and
documentation (showing the number of shares held immediately prior to such time
by each such Person, together with calculations of each such Person’s percentage
ownership of the Company Stock and the amount then payable to such Person).  The
Shareholders’ Representative shall be responsible for instructing the Exchange
Agent as to the distribution of such amounts.  Parent (including Parent acting
as Exchange Agent) may rely on the instructions of the Shareholders’
Representative for distributions and shall have no responsibility or liability
with respect thereto; provided that the distribution instructions of the
Shareholders’ Representative are followed.
 
(c)         Each holder of outstanding Company Stock that has been converted
into the right to receive the Merger Consideration will be entitled to receive,
upon surrender to the Exchange Agent of a Certificate, the Merger Consideration
payable for each share of Company Stock represented by such Certificate.  Until
so surrendered, from and after the Effective Time each such Certificate shall
represent for all purposes only the right to receive such Merger Consideration.
 
(d)         If any portion of the Merger Consideration is to be paid to a Person
other than the Person in whose name the surrendered Certificate is registered,
it shall be a condition to such payment that Article 6 either such Certificate
shall be properly endorsed or shall otherwise be in proper form for transfer and
Article 7 the Person requesting such payment shall pay to the Exchange Agent any
transfer or other taxes required as a result of such payment to a Person other
than the registered holder of such Certificate or establish to the satisfaction
of the Exchange Agent that such tax has been paid or is not payable.
 
(e)         After the Effective Time, there shall be no further registration of
transfers of shares of Company Stock.  If, after the Effective Time,
Certificates are presented to the Surviving Corporation, they shall be canceled
and exchanged for the Merger Consideration provided for, and in accordance with
the procedures set forth, in this Article 2.
 
(f)         Parent shall not be liable to any Company Shareholder for any
amounts paid to a public official pursuant to applicable abandoned property,
escheat or similar laws.
 

--------------------------------------------------------------------------------


 
(g)         No dividends or other distributions with respect to securities of
Parent constituting part of the Merger Consideration, and no cash payment in
lieu of fractional shares as provided in Section 2.06, shall be paid to the
holder of any Certificates not surrendered until such Certificates are
surrendered as provided in this Section.  Following such surrender, there shall
be paid, without interest, to the Person in whose name the securities of Parent
have been registered, Article 8 at the time of such surrender, the amount of any
cash payable in lieu of fractional shares to which such Person is entitled
pursuant to Section 2.06 and the amount of all dividends or other distributions
with a record date after the Effective Time previously paid or payable on the
date of such surrender with respect to such securities, and Article 9 at the
appropriate payment date, the amount of dividends or other distributions with a
record date after the Effective Time and prior to surrender and with a payment
date subsequent to surrender payable with respect to such securities.
 
Section 2.06.  Fractional Shares.  No fractional shares of Parent Stock shall be
issued in the First Merger.  All fractional shares of Parent Stock that a holder
of shares of Company Stock would otherwise be entitled to receive as a result of
the First Merger shall be aggregated and if a fractional share results from such
aggregation, such holder shall be entitled to receive, in lieu thereof, an
amount in cash without interest determined by multiplying the closing sale price
of a share of Parent Stock on the NASDAQ Global Market on the trading day
immediately preceding the Effective Time by the fraction of a share of Parent
Stock to which such holder would otherwise have been entitled.
 
Section 2.07.  Withholding Rights.  Each of the Surviving Entity, the Initial
Surviving Corporation, the Exchange Agent and Parent shall be entitled to deduct
and withhold from the consideration otherwise payable to any Person pursuant to
this Article 2 such amounts as it is required to deduct and withhold with
respect to the making of such payment under any provision of federal, state,
local or foreign tax law.  If the Surviving Entity, the Initial Surviving
Corporation, the Exchange Agent or Parent, as the case may be, so withholds
amounts, such amounts shall be treated for all purposes of this Agreement as
having been paid to the holder of the shares of Company Stock in respect of
which the Surviving Entity, the Initial Surviving Corporation, the Exchange
Agent or Parent, as the case may be, made such deduction and withholding.
 
Section 2.08.  Lost Certificates.  If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Surviving Corporation, the posting by such Person of a bond, in such
reasonable amount as the Surviving Corporation may direct, as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent will issue, in exchange for such lost, stolen or destroyed
Certificate, the Merger Consideration to be paid in respect of the shares of
Company Stock represented by such Certificate, as contemplated by this Article
2.
 

--------------------------------------------------------------------------------


 
ARTICLE 3
INITIAL SURVIVING CORPORATION; THE SURVIVING ENTITY
 
Section 3.01.  Articles of Incorporation and Bylaws of the Initial Surviving
Corporation.  At the Effective Time, (i) the articles of incorporation of the
Company as in effect immediately prior to the Effective Time shall be the
articles of incorporation of the Initial Surviving Corporation, until thereafter
amended as provided under Colorado Law and such articles of incorporation and
(ii) the bylaws of the Company as in effect immediately prior to the Effective
Time shall be the bylaws of the Initial Surviving Corporation, until thereafter
amended in accordance with Colorado Law and as provided in the articles of
incorporation of the Initial Surviving Corporation and such bylaws.
 
Section 3.02.  Directors and Officers.  The directors and officers of Merger
Subsidiary I immediately prior to the Effective Time shall be the directors and
officers of the Initial Surviving Corporation, each to hold such office in
accordance with the provisions of Colorado Law and the articles of incorporation
and bylaws of the Initial Surviving Corporation.
 
Section 3.03.  Certificate of Formation and Limited Liability Company.  The
certificate of formation and limited liability company agreement of Merger
Subsidiary II in effect immediately prior to the Second Effective Time shall be
the certificate of formation and limited liability company agreement of the
Surviving Entity unless and until amended in accordance with their terms and
applicable law.
 
Section 3.04.  Managers and Officers.  The managers and officers of Merger
Subsidiary II immediately prior to the Second Effective Time shall be the
managers and officers of the Surviving Entity, each to hold office in accordance
with the provisions of the LLC Act and the certificate of formation and limited
liability company agreement of the Surviving Entity.
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except (i) as disclosed to Parent in the materials included in the binder of
materials collected by the Company in response to Parent’s request for certain
information delivered herewith (the “Disclosure Binder”) or (ii) as specifically
disclosed in the schedules attached hereto (each a “Schedule” and, together with
the Disclosure Binder, the “Company Disclosure Schedules”) the Company and David
Gardner, jointly and severally, represent and warrant to Parent that:
 
Section 4.01.  Corporate Existence and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado and has all corporate powers required to carry on its business as
now conducted.  The Company has heretofore delivered to Parent true and complete
copies of the certificate of incorporation and bylaws of the Company as
currently in effect.  The Company is not in violation of any of the provisions
of its certificate of incorporation or bylaws.  The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby do not and will not contravene, conflict with,
or result in any violation or breach of any provision of the certificate of
incorporation or bylaws of the Company.
 

--------------------------------------------------------------------------------


 
Section 4.02.  Corporate Authorization.  Article 10 The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby are within the Company’s corporate
powers and have been duly authorized by all necessary corporate action on the
part of the Company.  This Agreement constitutes a valid and binding agreement
of the Company, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to affecting creditors’
rights generally and to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).
 
(b)         At a meeting duly called and held, the Company’s Board of Directors
(which meeting was not attended by Kevin Heher, who recused himself due to his
position as an employee of Parent, has Article 11 determined that this Agreement
and the transactions contemplated hereby are fair to and in the best interests
of the Company’s shareholders, Article 12 approved and adopted this Agreement
and the transactions contemplated hereby and Article 13 resolved to recommend
approval and adoption of this Agreement by its shareholders.
 
(c)         The Written Consent delivered concurrently with the execution of
this Agreement constitutes a valid and effective approval of this Agreement, the
Merger and the other transactions contemplated hereby by the Company’s
shareholders and no other votes, approvals or consents of the holders of any of
the Company’s capital stock are necessary in connection with the adoption of
this Agreement or the consummation of the Merger.
 
Section 4.03.  Capitalization.  Article 14 The authorized capital stock of the
Company consists of 5,000,000 shares of Company Stock, of which 100,000 shares
are issued and outstanding.  All outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.  No Company Affiliate owns any shares of capital stock of the
Company.
 
(b)         Except as set forth in this Section 4.03, there are no outstanding
Article 15 shares of capital stock or voting securities of the Company, Article
16 securities of the Company convertible into or exchangeable for shares of
capital stock or voting securities of the Company or Article 17 options or other
rights to acquire from the Company, or other obligation of the Company to issue,
any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company (the items in
clauses (i), (ii), and (iii) being referred to collectively as the “Company
Securities”).  There are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any of the Company Securities.
 

--------------------------------------------------------------------------------


 
(c)         With the exception of those Agreement Concerning Shares among and
between David Gardner, James R. Long, Patricia Long, Kerry Rhea and Lisa H. Rhea
dated June 29, 2007, there are no voting trusts, proxies, or other agreements or
understandings with respect to the voting stock of the Company or any other
matters involving any securities of the Company.
 
Section 4.04.  Ownership of Shares; Stock Option Plan. As of the date hereof,
all of the outstanding shares of Company Stock are owned of record by the
Persons, and in the respective amounts, set forth in Annex II of this
Agreement.  The Company has not adopted or maintained any stock option plan or
other plan providing for equity compensation to any Person.  No more than
thirty-five (35) of the holders of the Company Stock are and, at the Effective
Time, will be unaccredited investors within the meaning of Section (a) of
Regulation D, Rule 501 of the Securities Act. At the Effective Time, each holder
of Company Stock who is not an accredited investor within the meaning of said
section will be represented by a duly authorized “purchaser representative,” as
defined in Section (h), of Regulation D, Rule 501 of the Securities Act.
 
Section 4.05.  Subsidiaries.  The Company has no Subsidiaries.
 
Section 4.06.  Authorizations.  The Company has all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not have, individually or in
the aggregate, a Material Adverse Effect on the Company.  The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not have, individually or
in the aggregate, a Material Adverse Effect on the Company.
 
Section 4.07.  Governmental Authorization.  The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby require no action by or in respect of,
or filing with, any Governmental Authority other than (i) the filing of a
statement of merger with respect to the Merger with the Colorado Secretary of
State and appropriate documents with the relevant authorities of other states in
which the Company is qualified to do business, (ii) compliance with any
applicable requirements of the 1933 Act, the 1934 Act, and any other applicable
U.S. state or federal securities laws and (iii) any actions or filings the
absence of which would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect on the Company or to impair the ability
of the Company to consummate the transactions contemplated by this Agreement.
 

--------------------------------------------------------------------------------


 
Section 4.08.  Non-contravention.  The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (iv) contravene, conflict with or result
in a violation or breach of any provision of any Applicable Law, (v) require any
consent or other action by any Person under, constitute a default, or an event
that, with or without notice or lapse of time or both, could become a default,
under, or cause or permit the termination, cancellation, acceleration or other
change of any right or obligation or the loss of any benefit to which the
Company is entitled under any provision of any agreement or other instrument
binding upon the Company or any license, franchise, permit, certificate,
approval or other similar authorization affecting, or relating in any way to,
the assets or business of the Company or (vi) result in the creation or
imposition of any Lien on any asset of the Company.
 
Section 4.09.  Financial Statements.  The internally-prepared balance sheet as
of June 30, 2007 and the related statement of income for the year ended June 30,
2007 of the Company provided to Parent and attached hereto as Schedule 4.09
fairly present, the financial position of the Company as of the June 30, 2007
and their results of operations for the period then ended.  Such financial
statements include all material adjustments that are necessary for a fair
presentation of the financial position and results of operations of the Company
as of the dates thereof and for the periods covered thereby.  
 
Section 4.10.  Absence of Certain Changes.  Except as otherwise disclosed herein
or in the Company Disclosure Schedules, since the Company Balance Sheet Date,
the business of the Company has been conducted in the ordinary course consistent
with past practices and there has not been:
 
(a)         any event, occurrence, development or state of circumstances or
facts that has had or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on the Company;
 
(b)         any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company;
 
(c)         with respect to any outstanding shares of capital stock or other
securities of, or other ownership interests in, the Company, any direct or
indirect (vii) reclassification, combination, split or subdivision or (viii)
redemption, repurchase, purchase or other acquisition by the Company, except for
repurchases by the Company of Company Stock made in connection with the
termination of employment of Company employees;
 
(d)         any incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money;
 
(e)         any creation or other incurrence by the Company of any material Lien
on any material asset;
 

--------------------------------------------------------------------------------


 
(f)         any making of any loan, advance or capital contributions to or
investment in any Person, except for reasonable advances to employees and
consultants for travel and business expenses in the ordinary course of business
consistent with past practices;
 
(g)         any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the business or assets of the Company that has
had or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Company;
 
(h)         any transaction or commitment made, or any contract or agreement
entered into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company other
than those contemplated by this Agreement and other than the sale or
nonexclusive license of Company products to the Company’s customers in the
ordinary course of business;
 
(i)         any change in any method of accounting or accounting principles or
practice by the Company, except for any such change required by reason of a
concurrent change in GAAP;
 
(j)         any (ix) grant of any severance or termination pay to (or amendment
to any existing arrangement with) any director, officer or employee of the
Company, (x) increase in benefits payable to any director, officer or employee
of the Company under any existing severance or termination pay policies or
employment agreements, (xi) entering into any employment, deferred compensation
or other similar agreement (or any amendment to any such existing agreement)
with any director, officer or employee of the Company, (xii) establishment,
adoption or amendment (except as required by applicable law) of any collective
bargaining, bonus, profit-sharing, thrift, pension, retirement, deferred
compensation, compensation, stock option, restricted stock or other benefit plan
or arrangement covering any director, officer or employee of the Company, (xiii)
increase in compensation, bonus or other benefits payable to any director of the
Company, or, (xiv) except in the ordinary course of business, increase in
compensation, bonus or other benefits payable to any officer or employee of the
Company;
 
(k)         any hiring, employment, or entry into a contact or agreement with
any new employees or independent contractors other than as contemplated herein;
 
(l)         any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company, which employees were not subject to a collective
bargaining agreement at the Company Balance Sheet Date, or any lockouts,
strikes, slowdowns, work stoppages or threats thereof by or with respect to such
employees;
 

--------------------------------------------------------------------------------


 
(m)           any receipt of notice by the Company of any actual or threatened
termination by any customer, supplier, distributor or other Person in connection
with, and material to, the business of the Company;
 
(n)         any material change in pricing or royalties set or charged by the
Company to its customers or licensees or in pricing or royalties set or charged
by suppliers or licensors to the Company;
 
(o)         any material capital expenditure, or commitment for a capital
expenditure, for additions or improvements to property, plant and equipment; or
 
(p)         Any legally binding agreement by the Company or any officer or
employee thereof in their capacities as such to do any of the things described
in the preceding clauses (a) through (o) (other than negotiations with Parent
and its representatives regarding the transactions contemplated by this
Agreement).
 
Section 4.11.  No Undisclosed Liabilities.  There are no liabilities or
obligations of the Company of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances that could reasonably be expected
to result in such a liability or obligation, other than:
 
(a)         liabilities or obligations disclosed and provided for in the Company
Balance Sheet or in the notes thereto, and
 
(b)         liabilities or obligations incurred in the ordinary course of
business consistent with past practices since the Company Balance Sheet Date
that would not reasonably be expected to be, individually or in the aggregate,
material to the Company.
 
Section 4.12.  Agreements, Contracts and Commitments.  Article 18  Except as
provided to Parent in the Disclosure Binder delivered herewith, the Company is
not a party to or bound by:
 
   (i)          any lease or sublease (whether of real or personal property)
providing for annual rentals of $25,000 or more;
 
  (ii)          any agreement for the purchase or license of materials,
supplies, goods, services, equipment or other tangible or intangible assets
providing for either Article 19 annual payments by the Company of $50,000 or
more or Article 20 aggregate payments by the Company of $50,000 or more;
 
 (iii)          any license, sales, distribution or other similar agreement
providing for the sale or license by the Company of materials, supplies, goods,
services, equipment or other assets that provides for either Article 21 annual
payments to the Company of $50,000 or more or Article 22 aggregate payments to
the Company of $50,000 or more;
 

--------------------------------------------------------------------------------


 
 (iv)          any partnership, joint venture or other similar agreement or
arrangement, other than those related to Salvador Systems LLC;
 
  (v)          any agreement, contract or commitment relating to the acquisition
or disposition of any business (whether by merger, sale of stock, sale of assets
or otherwise);
 
 (vi)          any agreement relating to indebtedness for borrowed money or the
deferred purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset), except any such agreement with an aggregate
outstanding principal amount not exceeding $50,000 and which may be prepaid on
not more than 30 days’ notice without the payment of any penalty;
 
(vii)         except for agreements by the Company with customers in the
ordinary course of business consistent with past practices, any option (other
than employee stock options), license, franchise or similar agreement;
 
                                       (viii)         any alliance, agency,
dealer, sales representative, marketing, distribution, original equipment
manufacturer, remarketer, joint marketing, channel partner or other similar
agreement that does not provide for termination without compensation upon no
more than 30 days notice;
 
  (ix)         any development or collaboration agreement or other agreement for
development of products and services for the Company;
 
   (x)         any agreement that limits the freedom of the Company to compete
in any line of business or with any Person or in any area or which could
reasonably be expected to so limit the freedom of the Company after the
Effective Time;
 
  (xi)         any mortgages, indentures, loans or credit agreements, security
agreements or other agreements or instruments relating to the borrowing of money
or extension of credit, other than those mortgages, indentures, loans or credit
agreements, security agreements or other agreements or instruments that are not,
individually or in the aggregate, material to the Company;
 
 (xii)         any agreement with any Affiliate of the Company, with any
director or officer of the Company, or with any “associate” or any member of the
“immediate family” (as such terms are respectively defined in Rules 12b-2 and
16a-1 of the 1934 Act) of any such director or officer; or
 
(xiii)         any employment or consulting agreement, contract or commitment
with an employee or individual consultant or salesperson or consulting or sales
agreement, contract or commitment with a firm or other organization other than
as contemplated under this Agreement;


--------------------------------------------------------------------------------


 
(xiv)         any employment or consulting agreement or any agreement with
severance, change in control or similar arrangements, that will result in any
obligation (absolute or contingent) of the Company to make any payment as a
result of the consummation of the Merger, termination of employment or both;
 
 (xv)         any agreement or plan, including, without limitation, any stock
option plan, stock appreciation rights plan or stock purchase plan, any of the
benefits of which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement; or
 
(xvi)         any other agreement, commitment, arrangement or plan not made in
the ordinary course of business that is material to the Company, including
without limitation, any agreement involving annual payments by any customer to
the Company in excess of $150,000.
 
Section 4.13.  Validity of Contracts.  Each agreement, contract, plan, lease,
arrangement or commitment disclosed required to be disclosed pursuant to this
Article (each, a “Material Contract”) is a valid and binding agreement of the
Company and is in full force and effect with respect to the Company and, to the
knowledge of the Company, each other party thereto, and none of the Company or,
to the knowledge of the Company, any other party thereto is in default or breach
in any material respect under the terms of any such agreement, contract, plan,
lease, arrangement or commitment, and, to the knowledge of the Company, no event
or circumstance has occurred that, with notice or lapse of time or both, would
reasonably be expected to constitute any event of default thereunder.  True and
complete copies of each such agreement, contract, plan, lease, arrangement or
commitment have been made available to Parent.  The Company has fulfilled all
material obligations required pursuant to each Material Contract to have been
performed by the Company prior to the date hereof, and to the knowledge of the
Company, without giving effect to the Merger, the Company will be able to
fulfill, when due, all of its obligations under the Material Contracts that
remain to be performed after the date hereof.
 
Section 4.14.  No Renegotiations. To the knowledge of the Company, no person is
renegotiating, or has a right (absent any default or breach of a Material
Contract) pursuant to the terms of any Material Contract to renegotiate, any
material amount paid or payable to the Company under any Material Contract or
any other material term or provision of any Material Contract.  The Company has
not received any written or verbal indication of an intention to terminate any
of the Material Contracts by any of the parties to any of the Material
Contracts.
 

--------------------------------------------------------------------------------


 
Section 4.15.Productsand Services.  To the knowledge of the Company, each of the
products and services produced, sold or licensed by the Company is, and at all
times up to and including the sale thereof has been, (i) in compliance with the
terms and requirements of any applicable warranty or other contract between the
Company and such Person, (ii) in conformance with any promises or affirmations
of fact made in connection with its sale, (iii) in compliance in all material
respects with Applicable Law and (iv) fit for the ordinary purposes for which it
is intended to be used.  Except for any deficiencies that can be corrected
without incurring material expense, each product that has been sold by the
Company to any Person was free of any design defects, construction defects or
other defects or deficiencies at the time of sale.  All repair services and
other services that have been performed by the Company were performed properly
and in full conformity with the terms and requirements of all applicable
warranties and other Contracts and with Applicable Law, except for any
deficiencies that can be corrected without incurring material expense.  To the
Company’s knowledge, the Company will not incur or otherwise become subject to
any material liability arising directly or indirectly from any product
manufactured or sold, or any repair services or other services performed by, the
Company on or at any time prior to the Closing Date.  There are no material
unresolved claims or threatened claims by any customer or other Person against
the Company (i) under or based upon any warranty provided by or on behalf of the
Company that have been received by the Company in writing, or (ii) under or
based upon any other warranty relating to any product sold by the Company or any
services performed by the Company.  To the Company’s knowledge no event has
occurred, and no condition or circumstance exists, that could reasonably be
expected (with or without notice or lapse of time) to directly or indirectly
give rise to or serve as a basis for the assertion of any such claim.  No
product manufactured or sold by the Company has been the subject of any recall
or other similar action; and no event has occurred, and to the Company’s
knowledge no condition or circumstance exists, that could (with or without
notice or lapse of time) directly or indirectly give rise to or serve as a basis
for any such recall or other similar action relating to any such product.
 
Section 4.16.  Intellectual Property.  (a) Schedule 4.16(a)(i) contains a true
and complete list of (A) all registrations or applications for registrations
included in the Owned Intellectual Property Rights and (B) all unregistered
Owned Intellectual Property Rights which are material to the business of the
Company as now conducted.  The Disclosure Binder includes all agreements
(whether written or otherwise, including license agreements, research
agreements, development agreements, distribution agreements, settlement
agreements, consent to use agreements and covenants not to sue, but excluding
licenses for commercial off the shelf computer software that are generally
available on nondiscriminatory pricing terms and have an aggregate acquisition
cost of $500 or less) to which the Company is a party or otherwise bound and
pursuant to which the Company grants or obtains the right to use or a covenant
not to be sued under, any Intellectual Property Right.
 

--------------------------------------------------------------------------------


 
(b)         To the knowledge of the Company having performed reasonable due
diligence, the Licensed Intellectual Property Rights and the Owned Intellectual
Property Rights together constitute all the Intellectual Property Rights
necessary to, or used or held for use in, the conduct of the business of the
Company as currently conducted and as proposed by the Company to be
conducted.  There exist no restrictions on the disclosure, use, license or
transfer of the Owned Intellectual Property Rights.  The consummation of the
transactions contemplated by this Agreement will not alter, encumber, impair or
extinguish any Owned Intellectual Property Rights or Licensed Intellectual
Property Rights.
 
(c)         The Company has not given to any Person an indemnity in connection
with any Intellectual Property Right.
 
(d)         To the knowledge of the Company having performed reasonable due
diligence, the Company has not infringed, misappropriated or otherwise violated
any Intellectual Property Right of any third person.  There is no claim, action,
suit, investigation or proceeding pending against, or, to the knowledge of the
Company, threatened against or affecting, the Company or, any present or former
officer, director or employee of the Company Article 24 based upon, or
challenging or seeking to deny or restrict, the rights of the Company in any of
the Owned Intellectual Property Rights and the Licensed Intellectual Property
Rights, Article 25 alleging that the use of the Owned Intellectual Property
Rights or the Licensed Intellectual Property Rights or any services provided,
processes used or products manufactured, used, imported, offered for sale or
sold by the Company do or may conflict with, misappropriate, infringe or
otherwise violate any Intellectual Property Right of any third party or Article
26 alleging that the Company infringed, misappropriated or otherwise violated
any Intellectual Property Right of any third party.  The Company has not
received from any third party an offer to license any Intellectual Property
Rights of such third party.
 
(e)         None of the Owned Intellectual Property Rights and Licensed
Intellectual Property Rights material to the operation of the business of the
Company has been adjudged invalid or unenforceable in whole or part, nor has the
Company received from any third party a communication alleging that any such
Owned Intellectual Property Rights and Licensed Intellectual Property Rights are
invalid or unenforceable in whole or part.  To the knowledge of the Company, all
such Owned Intellectual Property Rights and Licensed Intellectual Property
Rights are valid and enforceable.
 
(f)         Other than those Owned Intellectual Property Rights that the Company
co-owns with Parent or any of its Subsidiaries, the Company is the sole owner of
all Owned Intellectual Property Rights and hold all right, title and interest in
and to all Owned Intellectual Property Rights and the Licensed Intellectual
Property Rights, free and clear of any Lien.  Except as provided for in
agreements included in the Disclosure Binder, no Third Party holds any license
rights, immunities from suit, or analogous rights under the Owned Intellectual
Property Rights or under any exclusively licensed Licensed Intellectual Property
Rights.  In each case where a patent or patent application, trademark
registration or trademark application, service mark registration or service mark
application, or copyright registration or copyright application included in the
Owned Intellectual Property is held by assignment, the assignment has been duly
recorded with the governmental authority from which the patent or registration
issued or before which the application or application for registration is
pending.  The Company has taken all actions necessary to maintain and protect
the Owned Intellectual Property Rights and their rights in the Licensed
Intellectual Property Rights, including payment of applicable maintenance fees
and filing of applicable statements of use.
 

--------------------------------------------------------------------------------


 
(g)         To the knowledge of the Company, no Person has infringed,
misappropriated or otherwise violated any Owned Intellectual Property Right or
Licensed Intellectual Property Right in a manner that would have a material
effect on the operation of the business of the Company.  The Company has taken
reasonable steps in accordance with normal industry practice to maintain the
confidentiality of all Intellectual Property Rights material to the business or
operation of the Company and the value of which to the Company is contingent
upon maintaining the confidentiality thereof.  None of the Intellectual Property
Rights that are material to the business or operation of the Company and the
value of which to the Company is contingent upon maintaining the confidentiality
thereof has been disclosed other than to employees, representatives and agents
of the Company all of whom are bound by written confidentiality agreements
substantially in the form previously disclosed to Buyer.
 
(h)         The Company has taken reasonable steps in accordance with normal
industry practice to preserve and maintain reasonably complete notes and records
relating to the Owned Intellectual Property Rights and the Licensed Intellectual
Property Rights.
 
(i)         With respect to all patents and patent applications set forth in
Schedule 4.16(a)(i): Article 27 each has been prosecuted in material compliance
with all applicable rules, policies, and procedures of the United States Patent
and Trademark Office or applicable foreign patent agencies and Article 28 to the
knowledge of the Company, there is no material prior art relevant thereto that
may render the claims unpatentable, invalid, or unenforceable.  With respect to
pending applications and applications for registration of the Owned Intellectual
Property Rights and the Licensed Intellectual Property Rights that are material
to the business or operation of the Company, the Company is not aware of any
reason that could reasonably be expected to prevent any such application or
application for registration from being granted with coverage substantially
equivalent to the latest amended version of the pending application or
application for registration.  None of the trademarks, service marks,
applications for trademarks and applications for service marks included in the
Owned Intellectual Property Rights that are material to the business or
operation of the Company has been the subject of an opposition or cancellation
procedure.  None of the patents and patent applications included in the Owned
Intellectual Property Rights that are material to the business or operation of
the Company has been the subject of an interference, protest, public use
proceeding or third party reexamination request.
 

--------------------------------------------------------------------------------


 
(j)         All products sold by the Company or any licensee of the Company and
covered by a patent, trademark or copyright included in the Owned Intellectual
Property Rights have been marked with the notice (applicable as of the date
hereof) of all nations requiring such notice in order to collect damages.
 
(k)         To the extent that any Intellectual Property Right has been
developed or created by a Third Party (including any current or former employee
of the Company) for the Company, the Company has a written agreement with such
Third Party with respect thereto, and the Company thereby has obtained ownership
of and is the exclusive owner of such Intellectual Property Right.
 
(l)         No government, university, college, or other educational institution
or research center has any ownership or licensed interest in any Owned
Intellectual Property Rights or any exclusively licensed Licensed Intellectual
Property Rights.
 
(m)           There are no actions that must be taken by the Company within 120
days of the Closing Date, including the payment of any registration, maintenance
or renewal fees or the filing of any responses to office actions by the patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, documents, applications or certificates for the purposes of
obtaining, maintaining, perfecting or preserving or renewing any patents and
patent applications, registered copyrights and copyright applications,
registered trademarks and trademark applications and any other Intellectual
Property Right that is the subject of an application, certificate, filing,
registration or other document issued by, filed with, or recorded by, any
private, state, government or other public legal authority (“Registered
Intellectual Property Rights”) included in the Owned Intellectual Property
Rights or exclusively licensed with the right to control prosecution or
maintenance and included in the Licensed Intellectual Property Rights.  The
Company has not claimed any status in the application for or registration of any
Registered Intellectual Property Rights, including “small business status” in
connection with U.S. patents and applications, that would not be applicable to
Buyer.
 
(n)         The Company has not received a written opinion of counsel with
respect to the invalidity, non-infringement or unenforceability of any patent or
patent application.
 
Section 4.17.  Insurance Coverage.  There is no claim by the Company pending
under any of such policies or bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds or in respect
of which such underwriters have reserved their rights.  All premiums due and
payable as of the date of this Agreement under all such policies and bonds have
been timely paid and the Company has otherwise complied fully with the terms and
conditions of all such policies and bonds.  Such policies of insurance and bonds
(or other policies and bonds providing substantially similar insurance coverage)
have been in effect since 2001 and remain in full force and effect.  The Company
has no knowledge of any threatened termination of, premium increase with respect
to, or material alteration of coverage under, any of such policies or
bonds.  Such policies and bonds are of the type and in amounts customarily
carried by Persons conducting businesses similar to those of the Company.  The
Company shall after the Effective Time continue to have coverage under such
policies and bonds with respect to events occurring prior to the Effective Time.
 

--------------------------------------------------------------------------------


 
Section 4.18.  Litigation. There is no action, suit, investigation or proceeding
(or any basis therefor) pending against, or, to the knowledge of the Company,
threatened against or affecting, the Company, any present or former officer,
director or employee of the Company or any Person for whom the Company may be
liable or any of their respective properties or that in any manner challenges or
seeks to prevent, enjoin, alter or delay the Merger or any of the other
transactions contemplated hereby before any court, arbitrator or mediator or
before or by any Governmental Authority.
 
Section 4.19.  Licenses and Permits.  Except as disclosed to Parent in the
Company Disclosure Schedules,  there are no material licenses, franchises,
permits, certificates, approvals, security clearances or other similar
authorizations affecting, or relating in any way to, the assets or business of
the Company (the “Permits”).  The Permits are valid and in full force and
effect.  The Company is not in default under, and no condition exists that with
notice or lapse of time or both would reasonably be expected to constitute a
default under, the Permits.  None of the Permits will be terminated or impaired
or become terminable, in whole or in part, as a result of the transactions
contemplated hereby.  The Company has made all material filings with
governmental entities and have received all material permits, registrations,
licenses, franchises, certifications and other approvals necessary to conduct
and operate its business as currently conducted or operated by it and to permit
the Company to own or use its assets in the manner in which such assets are
currently owned or used.
 
Section 4.20.  Compliance with Laws and Court Orders.  To the knowledge of the
Company, (i) the Company is and has all times since its inception been conducted
in compliance with, and (ii) has not been threatened to be charged with or given
notice of any violation of, any Applicable Law.
 
Section 4.21.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Company or any of its shareholders who might be entitled to any fee or
commission from the Company or any of its Affiliates in connection with the
transactions contemplated by this Agreement.
 
Section 4.22.  Employee Benefit Plans.  Article 29 Schedule 4.22(a) contains a
correct and complete list identifying each “employee benefit plan,” as defined
in Section 3(3) of ERISA, each employment, severance or similar contract, plan,
arrangement or policy and each other plan or arrangement (written or oral)
providing for compensation, bonuses, profit-sharing, stock option or other stock
related rights or other forms of incentive or deferred compensation, vacation
benefits, insurance (including any self-insured arrangements), health or medical
benefits, employee assistance program, disability or sick leave benefits,
workers’ compensation, supplemental unemployment benefits, severance benefits
and post-employment or retirement benefits (including compensation, pension,
health, medical or life insurance benefits) which is maintained, administered or
contributed to by the Company or any ERISA Affiliate and covers any employee or
former employee of the Company, or with respect to which the Company has any
liability.  Copies of such plans (and, if applicable, related trust or funding
agreements or insurance policies) and all amendments thereto and written
interpretations thereof have been furnished to Parent together with the most
recent annual report (Form 5500 including, if applicable, Schedule B thereto)
and tax return (Form 990) prepared in connection with any such plan or
trust.  Such plans are referred to collectively herein as the “Employee Plans.”
 

--------------------------------------------------------------------------------


 
(b)         The consummation of the transactions contemplated by this Agreement
will not (either alone or together with any other event) entitle any employee or
independent contractor of the Company to severance pay or accelerate the time of
payment or vesting or trigger any payment of funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
trigger any other material obligation pursuant to, any Employee Plan.
 
(c)         There is no contract, plan or arrangement (written or otherwise)
covering any employee or former employee of the Company that, individually or
collectively, would entitle any employee or former employee to any severance or
other payment solely as a result of the transactions contemplated hereby, or
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G or 162(m) of the Code.
 
(d)         There has been no amendment to, written interpretation or
announcement (whether or not written) by the Company or any of its Affiliates
relating to, or change in employee participation or coverage under, an Employee
Plan which would increase materially the expense of maintaining such Employee
Plan above the level of the expense incurred in respect thereof for the fiscal
year ended December 31, 2006.
 
(e)         There is no action, suit, investigation, audit or proceeding pending
against or involving or, to the knowledge of the Company, threatened against or
involving, any Employee Plan before any arbitrator, mediator or Governmental
Authority.
 
(f)         No employee or former employee of the Company will become entitled
to any bonus, retirement, severance, job security or similar benefit or enhanced
such benefit (including acceleration of vesting or exercise of an incentive
award) as a result of the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


 
(g)         The Company is in material compliance with all currently applicable
laws respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor
practice.  There is no unfair labor practice complaint pending or, to the
knowledge of the Company, threatened against the Company before the National
Labor Relations Board.
 
(h)         The Company has provided to Parent a true and complete list of the
names, titles (if applicable), annual salaries or wage rates and other
compensation of all employees of the Company.  The Company has no knowledge that
any of its officers or any other key employee of the Company intends to resign
or retire as a result of the transactions contemplated by this Agreement or
otherwise within one year after the Effective Time.
 
 
ARTICLE 5
REPRESENTATIONS AD WARRANTIES OF SELLERS
 
Section 5.01.  Private Placement Qualification. As of the date hereof and
through the Effective Time, each Seller represents that it will either be (i) an
accredited investor, as defined in Section (a) of Regulation D, Rule 501 of the
1933 Act, or (ii) represented by a duly authorized “purchaser representative,”
as defined in Section (h), of Regulation D, Rule 501 of the 1933 Act.  Each
Seller acknowledges (i) that it is informed as to the risks of the transactions
hereby contemplated and of its ownership of Parent Stock, (ii) that it has had
access to all material information concerning Parent and has had the opportunity
to ask questions of Parent’s representatives; and (iii) that any Parent Stock
received as Merger Consideration have not been registered under the federal
securities laws or under any state or foreign securities laws, and that such
Parent Stock may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such transaction is pursuant to the
terms of an effective registration statement under the 1933 Act and are
registered under any applicable state or foreign securities laws or pursuant to
an exemption from registration thereunder.
 
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Except as set forth in the Parent Disclosure Schedule, Parent represents and
warrants to the Company that:
 
Section 6.01.  Corporate Existence and Power.  Each of Parent and the Merger
Subsidiaries has been duly incorporated or organized, as the case may be,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization and has all corporate or limited liability company
powers and all governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted, except for those
licenses, authorizations, permits, consents and approvals the absence of which
would not have, individually or in the aggregate, a Material Adverse Effect on
Parent.
 

--------------------------------------------------------------------------------


 
Section 6.02.  Corporate Authorization.  The execution, delivery and performance
by Parent and the Merger Subsidiaries of this Agreement and the consummation by
Parent and the Merger Subsidiaries of the transactions contemplated hereby are
within the corporate or limited liability company powers of Parent and the
Merger Subsidiaries and have been duly authorized by all necessary corporate and
limited liability company action.  This Agreement constitutes a valid and
binding agreement of each of Parent and the Merger Subsidiaries.
 
Section 6.03.  Governmental Authorization.  The execution, delivery and
performance by Parent and the Merger Subsidiaries of this Agreement and the
consummation by Parent and the Merger Subsidiaries of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
Governmental Authority, other than (iii) the filing of a statement of merger
with respect to the Merger with the Colorado Secretary of State and appropriate
documents with the relevant authorities of other states in which Parent is
qualified to do business, (iv) compliance with any applicable requirements of
the 1933 Act, the 1934 Act and any other U.S. state or federal securities laws
and (v) any actions or filings the absence of which would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect on
Parent or materially to impair the ability of Parent and the Merger Subsidiaries
to consummate the transactions contemplated by this Agreement.
 
Section 6.04.  Non-contravention.  The execution, delivery and performance by
Parent and the Merger Subsidiaries of this Agreement and the consummation by
Parent and Merger Subsidiary of the transactions contemplated hereby do not and
will not (vi) contravene, conflict with, or result in any violation or breach of
any provision of the certificate of incorporation or bylaws or limited liability
company agreement of Parent or the Merger Subsidiaries or (vii) assuming
compliance with the matters referred to in Section 6.03, contravene, conflict
with or result in a violation or breach of any provision of any Applicable Law,
except for such contraventions, conflicts and violations that would not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect on Parent or materially to impair the ability of Parent and the
Merger Subsidiaries to consummate the transactions contemplated by this
Agreement.
 
Section 6.05.  SEC Filings.  Article 30 To the knowledge of Parent, as of its
filing date, each Parent SEC Document complied as to form in all material
respects with the applicable requirements of the 1933 Act and 1934 Act, as the
case may be.
 

--------------------------------------------------------------------------------


 
(b)         To the knowledge of Parent, as of its filing date, each Parent SEC
Document filed pursuant to the 1934 Act did not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.
 
Section 6.06.  Parent Common Stock.  The shares of Parent Stock to be issued as
Merger Consideration have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will have been validly issued and
will be fully paid and nonassessable and the issuance thereof is not subject to
any preemptive or other similar right.
 
 
ARTICLE 7
COVENANTS
 
Section 7.01.  Obligations of the Merger Subsidiaries.  Parent shall take all
action necessary to cause the Merger Subsidiaries to perform its obligations
under this Agreement.
 
Section 7.02.  Parent Financial Covenant.  Parent shall maintain at all times an
amount of free and unrestricted cash equal to two times the amount owing on any
outstanding balance of the Note (“Cover”).  In the event that Parent fails to
maintain Cover for a period of thirty (30) consecutive days, Parent shall make
its best efforts to obtain an unconditional standby letter of credit in an
amount equal to the amount owing on the outstanding balance of the Note.
 
Section 7.03.  Employee Benefits.  Article 31 Parent shall offer to employees of
the Company (the “Employees”), as soon as practicable after the Closing Date,
health and welfare benefits comparable to the benefits offered by Parent to
Parent employees, which benefits shall be subject to change at any time by
Parent in its sole discretion.  Until Parent offers such benefits to the
Employees, Parent shall provided health care benefits comparable to the benefits
received by the Employees under the Company’s health plan, which benefits shall
be subject to change at any time by Parent in its sole discretion.
 
(b)         Parent shall credit the Employees with service consistent with their
most recent date of hire with the Company as shown on the books and records of
the Company for purposes of (i) eligibility to participate in Parent’s health
and welfare plans and (ii) eligibility and vesting (but not benefit accrual) in
any retirement plans of Parent.
 
Section 7.04.  Further Assurances.  Article 32 At and after the Effective Time,
the officers and directors of the Surviving Entity shall be authorized to
execute and deliver, in the name and on behalf of the Company or the Merger
Subsidiaries, any deeds, bills of sale, assignments or assurances and to take
and do, in the name and on behalf of the Company or the Merger Subsidiaries, any
other actions and things to vest, perfect or confirm of record or otherwise in
the Surviving Entity any and all right, title and interest in, to and under any
of the rights, properties or assets of the Company acquired or to be acquired by
the Surviving Entity as a result of, or in connection with, the Merger.
 

--------------------------------------------------------------------------------


 
(b)         Each Seller shall, from time to time, execute and deliver, or cause
to be executed and delivered, such additional or further transfers, waivers,
assignments, endorsements and other instruments, or take any such other actions,
as Parent or the Merger Subsidiaries may reasonably request to carry out the
transactions expressly set forth in this Agreement.
 
 
ARTICLE 8
TAX MATTERS
 
Section 8.01.  Tax Definitions.  The following terms, as used herein, have the
following meanings:
 
“Parent Indemnitee” means Parent, any of its Affiliates and, effective upon the
Closing, the Surviving Entity.
 
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date;
and, with respect to a Tax period that begins on or before the Closing Date and
ends thereafter, the portion of such Tax period beginning after the Closing
Date.
 
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date; and, with respect to a Tax period that begins on or before the Closing
Date and ends thereafter, the portion of such Tax period ending on the Closing
Date.
 
“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, but not limited to, withholding on amounts paid
to or by any Person), together with any interest, penalty, addition to tax or
additional amount imposed by any governmental authority (a “Taxing Authority”)
responsible for the imposition of any such tax (domestic or foreign), and any
liability for any of the foregoing as transferee, (ii) in the case of the
Company, liability for the payment of any amount of the type described in
clause (i) as a result of being or having been before the Effective Time a
member of an affiliated, consolidated, combined or unitary group, or a party to
any agreement or arrangement, as a result of which liability of the Company to a
Taxing Authority is determined or taken into account with reference to the
activities of any other Person and (iii) liability of the Company for the
payment of any amount with respect to the payment of any amount imposed on any
Person of the type described in (i) or (ii) as a result of any existing express
or implied agreement or arrangement (including, but not limited to, a tax
sharing agreement, an indemnification agreement or arrangement).
 

--------------------------------------------------------------------------------


 
“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).
 
Section 8.02.  Tax Representations.  The Company represents and warrants to
Parent that:
 
(a)         Filing and Payment.  Except as set forth on Schedule 8.02(a) of the
Company Disclosure Schedule, (i) all Tax returns, statements, reports,
elections, declarations, disclosures, schedules and forms (including estimated
tax or information returns and reports) filed or required to be filed with any
Taxing Authority (“Returns”) by or on behalf of the Company prior to the Closing
Date, have been filed when due in accordance with all applicable laws; (ii) as
of the time of filing, such Returns were true and complete in all material
respects; and (iii) all Taxes shown as due and payable on the Returns that have
been filed have been timely paid, or withheld and remitted, to the appropriate
Taxing Authority.
 
(b)         Financial Records.  Except as set forth on Schedule 8.02(b) of the
Company Disclosure Schedule, (i) the charges, accruals and reserves for Taxes
with respect to the Company reflected on the books of the Company (excluding any
provision for deferred income taxes reflecting either differences between the
treatment of items for accounting and income tax purposes or carryforwards) are
adequate to cover Tax liabilities accruing through the end of the last period
for which the Company ordinarily records items on its books; and (ii) since the
end of the last period for which the Company ordinarily records items on
its  books, the Company has not incurred or accrued any liability for Taxes
other than in the ordinary course of business.
 
(c)         Procedure and Compliance.  Except as set forth on Schedule 8.02(c)
of the Company Disclosure Schedule, (i) no Returns filed with respect to Tax
years of the Company through the Tax year ended December 31, 2006 have been
subject to examination by any Taxing Authority and no notice to commence an
examination has been received by the Company or any Seller; (ii) the Company has
not granted any extension or waiver of the statute of limitations period
applicable to any Return, which period (after giving effect to such extension or
waiver) has not yet expired; (iii) there is no claim, audit, action, suit,
proceeding, or investigation now pending or, to the knowledge of the Company,
threatened against or with respect to the Company in respect of any Tax or
Return; and (iv) no adjustment that would increase the Tax liability of the
Company has been made, proposed or threatened in writing by a Taxing Authority
during any audit of a Pre-Closing Tax Period which could reasonably be expected
to be made, proposed or threatened in an audit of any subsequent Pre-Closing Tax
Period or Post-Closing Tax Period.
 

--------------------------------------------------------------------------------


 
(d)         Taxing Jurisdictions.  Schedule 8.02 of the Company Disclosure
Schedule sets forth a list of all jurisdictions (whether foreign or domestic) to
which any Tax is properly payable by the Company.
 
(e)         S Corporation Status.  The Company (and any predecessor of the
Company) was at all times during its existence until June 28, 2007 a validly
electing S corporation, within the meaning of Sections 1361 and 1362 of the
Code.  On June 29, 2007, the Company’s status as an S Corporation
terminated.  The Company has not made any election under Treasury Regulations
Section 301.7701-3 to be taxed other than as a corporation for U.S. federal
income tax purposes.
 
(f)         FIRPTA Certificate.  Parent has received a certification signed by
the Company to the effect that no interest in the Company constitutes a United
States real property interest, as defined in Section 897 of the Code.
 
Section 8.03.  Covenants.
 
(a)         Without the prior written consent of Parent, none of the Sellers or
the Company shall, to the extent it may affect or relate to the Company, make or
change any Tax election, change any annual Tax accounting period, adopt or
change any method of Tax accounting, file any amended Return, enter into any
closing agreement, settle any Tax claim or assessment, surrender any right to
claim a Tax refund, offset or other reduction in Tax liability, consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment or take or omit to take any other action, if any such action or
omission would have the effect of increasing the Tax liability or reducing any
tax asset of the Company, Parent or any Affiliate of Parent.
 
(b)         Shareholders’ Representative shall prepare or cause to be prepared
and file or cause to be filed all Returns for the Company for all periods ending
on or prior to the Closing Date that are filed after the Closing
Date.  Shareholders’ Representative shall permit Parent to review and comment on
each such Return described in the preceding sentence at least 30 days prior to
the due date for such Return, and shall provide Parent with all related
workpapers.  Such Returns shall be prepared in a manner consistent with the
Company’s prior practice.  Shareholders’ Representative shall not file any
Returns described in this Section 8.03(c) without the prior written consent of
Parent (which shall not be unreasonably withheld).  In the event that there is a
dispute regarding the Returns, Section 8.07 shall apply.  To the extent
permitted by applicable law, the Sellers shall include any income, gain, loss,
deduction or other Tax items for such periods on their Returns in a manner
consistent with the Schedule K-1s furnished by the Company to the Sellers for
such periods.
 
(c)         Prior to the Closing, the Company shall not make any payment of, or
in respect of, any Tax to any Person or any Taxing Authority, except to the
extent such payment is in respect of a Tax that is due or payable or has been
properly estimated in accordance with applicable law as applied in a manner
consistent with past practice of the Company.
 

--------------------------------------------------------------------------------


 
(d)         All transfer, documentary, sales, use, stamp, registration, value
added and other such Taxes and fees (including any penalties and interest)
incurred in connection with transactions contemplated by this Agreement
(including any real property transfer Tax and any similar Tax (for the avoidance
of doubt, excluding state and federal income taxes, if any, payable by the
Company in connection with the transactions contemplated by this Agreement))
shall be paid by Sellers (in proportion to their percentage ownership of the
Company Stock, as set forth in Annex II to this Agreement) when due, and the
Company will file all necessary Returns and other documentation with respect to
all such Taxes and fees, with the costs of such Returns and other documentation
to be borne by Sellers (in proportion to their percentage ownership of the
Company Stock, as set forth in Annex II to this Agreement), and if required by
applicable law, Parent will, and will cause its Affiliates to, join in the
execution of any such Returns and other documentation.
 
Section 8.04.  Cooperation on Tax Matters.
 
(a)         Parent and the Sellers shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the preparation and
filing of any Return (including any report required pursuant to Section 6043 of
the Code and all Treasury Regulations promulgated thereunder), any audit,
litigation or other proceeding with respect to Taxes.  Such cooperation shall
include the retention and (upon another party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  Parent and the Sellers agree (i) to retain all
books and records with respect to Tax matters pertinent to the Company relating
to any Pre-Closing Tax Period, and to abide by all record retention agreements
entered into with any Taxing Authority, and (ii) to give the other party
reasonable written notice prior to destroying or discarding any such books and
records and, if the other party so requests, Parent or the Sellers, as the case
may be, shall allow the other party to take possession of such books and
records.
 
(b)         Parent and the Sellers further agree, upon request, to use all
reasonable efforts to obtain any certificate or other document from any
Governmental Authority or customer of the Company or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including but not limited to with respect to the transactions contemplated
hereby).
 
Section 8.05.  Tax Indemnification.
 

--------------------------------------------------------------------------------


 
(a)         Each of David Gardner and Trust, jointly and severally, by adopting
this Agreement, shall hereby agree to indemnify each Parent Indemnitee against
and agree to hold each Parent Indemnitee harmless from any:
 
(u)           Tax of the Company described in clause (i) of the definition of
Tax related to a Pre-Closing Tax Period,
 
(v)           Tax described in clause (ii) or (iii) of the definition of Tax,
 
(w)           Tax of the Company resulting from a breach of the provisions
of  Section 8.02 or Section 8.03,
 
(x)           Tax resulting from the application of Section 280G of the Code to
any payment made pursuant to this Agreement or to any payment made as a result
of, or in connection with, any transaction contemplated by this Agreement,
 
(y)           liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ fees and expenses), losses,
damages, assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax described in (u), (v), (w), (x)
or (y),
 
(the sum of (u), (v), (w), (x), and (y), of this Section 8.05(a) being referred
to herein as a “Loss”).
 
(b)         For purposes of this Section, in the case of any Taxes that are
imposed on a periodic basis and are payable for a Tax period that includes (but
does not end on) the Closing Date, the portion of such Tax related to the
portion of such Tax period ending on and including the Closing Date shall (x) in
the case of any Taxes other than gross receipts, sales or use Taxes and Taxes
based upon or related to income, be deemed to be the amount of such Tax for the
entire Tax period multiplied by a fraction the numerator of which is the number
of days in the Tax period ending on and including the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (y) in
the case of any Tax based upon or related to income and any gross receipts,
sales or use Tax, be deemed equal to the amount which would be payable if the
relevant Tax period ended on the Closing Date.  All determinations necessary to
give effect to the allocation set forth in the foregoing clause (y) shall be
made in a manner consistent with prior practice of the Company.
 
(c)         Not later than 30 days after receipt by Shareholders’ Representative
of written notice from Parent stating that any Loss has been incurred by a
Parent Indemnitee and the amount thereof and of the indemnity payment requested,
the Sellers shall discharge their obligation to indemnify the Parent Indemnitee
against such Loss by paying to Parent an amount equal to the amount of such
Loss.  Notwithstanding the foregoing, if Parent provides Shareholders’
Representative with written notice of at least 30 days prior to the date on
which the relevant Loss is required to be paid by any Parent Indemnitee, within
that 30-day period the Sellers shall discharge their obligation to indemnify the
Parent Indemnitee against such Loss by making payments to the relevant Taxing
Authority or Parent, as directed by Parent, in an aggregate amount equal to the
amount of such Loss.  The payment by a Parent Indemnitee of any Loss shall not
relieve Sellers of their obligation under this Section 8.05.
 

--------------------------------------------------------------------------------


 
(d)         Parent agrees to give prompt notice to Shareholders’ Representative
of any Loss or the assertion of any claim, or the commencement of any suit,
action or proceeding in respect of which indemnity may be sought hereunder which
Parent deems to be within the ambit of this Section 8.05 (specifying with
reasonable particularity the basis therefor) and will give Shareholders’
Representative such information with respect thereto as Shareholders’
Representative may reasonably request.  Shareholders’ Representative may, at the
Sellers’ expense, participate in the defense of any such suit, action or
proceeding (including any Tax audit).  Parent shall keep Shareholders’
Representative reasonably informed of all developments on a timely basis and
Parent shall not resolve any such suit, action or proceeding in a manner that
could reasonably be expected to have an adverse impact on the Sellers’
indemnification obligations under this Agreement without Shareholders’
Representative written consent, which shall not be unreasonably withheld.  All
of the parties hereto shall cooperate in the defense or prosecution of any
claim.
 
(e)         No investigation by Parent or any of its Affiliates at or prior to
the Closing Date shall relieve the Sellers of any liability hereunder.
 
(f)         Any claim of any Parent Indemnitee under this Section may be made
and enforced by Parent on behalf of such Parent Indemnitee.
 
Section 8.06.  Certain Disputes.  Disputes arising under Section 8.05 and not
resolved by mutual agreement within 30 days shall be resolved by a nationally
recognized accounting firm with no material relationship with Parent, the
Sellers or their Affiliates (the “Accounting Referee”), chosen and mutually
acceptable to both Parent and the Sellers within five days of the date on which
the need to choose the Accounting Referee arises. The Accounting Referee shall
resolve any disputed items within 30 days of having the item referred to it
pursuant to such procedures as it may require. The costs, fees and expenses of
the Accounting Referee shall be borne equally by Parent and the Sellers in
proportion to their percentage ownership of the Company Stock, as set forth in
Annex II to this Agreement.
 
Section 8.07.  Purchase Price Adjustment.  Any amount paid by the Sellers or
Parent under Article 8 or Article 9 will be treated as an adjustment to the
Merger Consideration.
 
Section 8.08.  Tax-Free Reorganization Treatment.  The parties intend (assuming
no shares of Parent Stock are used to satisfy obligations under Article 9), if
the Mergers are consummated, that the First and Second Mergers be treated as one
integrated transaction, qualifying as a “reorganization” described in Code
Section 368(a)(1)(A) and for this Agreement to constitute a “plan of
reorganization” within the meaning of Treasury Regulations Section
1.368-2(g).  The parties agree to file all state and federal income tax returns
in a manner consistent with the intent and form of this transaction.
 

--------------------------------------------------------------------------------


 
Section 8.09.  Survival.  Notwithstanding anything in this Agreement to the
contrary, the provisions of this Article 8 other than Section 8.08, shall
survive for the full period of the applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof).
 
 
ARTICLE 9
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
Section 9.01.  Survival of Representation and Warranties.  The representations
and warranties of the parties hereto contained in this Agreement shall survive
the Effective Time until the second anniversary of the Closing Date (the
“Survival Period”), provided that the representations and warranties in Sections
4.01, 4.02, 4.07, 4.08, 4.18 and 4.21 shall survive indefinitely or until the
latest date permitted by law and the representations and warranties contained in
Article 8 shall survive in accordance with the terms of Section 8.09.  The
covenants and agreements of the parties hereto contained in this Agreement or in
any certificate or other writing delivered pursuant hereto or in connection
herewith shall survive the Closing Date indefinitely or for the shorter period
explicitly specified therein, except that for such covenants and agreements that
survive for such shorter period, breaches thereof shall survive indefinitely or
until the latest date permitted by law.  Notwithstanding the preceding
sentences, any breach of representation, warranty, covenant or agreement in
respect of which indemnity is being sought under this Agreement shall survive
the time at which it would otherwise terminate pursuant to the preceding
sentences, if written notice of the inaccuracy or breach thereof giving rise to
such right of indemnity shall have been given to the party against whom such
indemnity may be sought prior to such time, but only to the extent of the
indemnity being sought.  All of Parent’s and the Merger Subsidiaries’
representations and warranties contained herein or in any instrument delivered
pursuant to this Agreement shall terminate at the Effective Time.
 
Section 9.02.  Indemnification.  Article 33 Subject to the limitations made
herein, Trust and David Gardner (the “Indemnifying Parties” shall jointly and
severally indemnify, defend and hold harmless Parent and its Affiliates
(including, after the Second Effective Time, the Surviving Entity), officers,
directors, employees, agents, successors and assigns (collectively, the
“Indemnified Parties”) for any and all damage, losses, liability, expenses,
interest, awards, judgments and penalties (including reasonable expenses of
investigation and reasonable attorneys’ and consultants’ fees and expenses in
connection with any action, suit or proceeding whether involving a third party
claim or a claim solely between the parties hereto but excluding any incidental,
indirect or consequential damages, losses, liabilities or expenses, and
excluding any lost profits or diminution in value) (“Damages”), incurred or
suffered by any Indemnified Party arising out of any misrepresentation or breach
of warranty (without giving effect to any qualification as to materiality or
Material Adverse Effect contained therein in determining the amount of any
Damages) or breach of covenant or agreement made or to be performed by the
Company pursuant to this Agreement, in each case, other than Damages relating to
Taxes, which shall be governed by Article 8.
 

--------------------------------------------------------------------------------


 
(b)         The Sellers acknowledge and agree to the manner of indemnification
payments provided for in this Article 9, notwithstanding that not all Sellers
are subject to indemnification obligations under this Article 9.  The Sellers
shall be free to make arrangements among themselves as regards to the sharing of
indemnification payments made pursuant to this Article 9.
 
(c)         No Indemnified Party shall be entitled to indemnification pursuant
to this Article 9 until such time as the total amount of all Damages that have
been directly or indirectly suffered or incurred by any one or more of the
Indemnified Parties, or to which any one or more of the Indemnified Parties has
or have otherwise become subject, exceeds $200,000 in the aggregate (the
“Threshold Amount”). At such time, the Indemnified Parties shall be entitled to
be indemnified against and compensated only for the portion of such Damages
exceeding the Threshold Amount.  For the avoidance of doubt, indemnification
claims pursuant to Article 8 shall not be subject to this Section 9.02(c).
 
(d)         The maximum aggregate indemnification obligation of the Indemnifying
Parties under this Article 9 shall be $10,000,000.
 
(e)         David Gardner may, at his election, discharge any indemnifiable
claim for indemnification hereunder (in whole or in part) by surrendering shares
of Parent Stock to Parent.  For claims made during the two year period following
the Closing Date, the delivery of such shares of Parent Stock shall operate for
all purposes as a complete discharge of the obligation to pay Damages pursuant
to an indemnifiable claim in an amount equal to the product of (w) the number of
shares of Parent Stock delivered by David Gardner pursuant to this Section
9.02(e) and (x) $11.066.  For claims made after the two-year anniversary of the
Closing Date, the delivery of such shares of Parent Stock shall operate for all
purposes as a complete discharge of the obligation to pay Damages pursuant to an
indemnifiable claim in an amount equal to the product of (y) the number of
shares of Parent Stock delivered by David Gardner pursuant to this Section
9.02(e) and (z) the closing price of Parent Stock on The Nasdaq Global Market
(or other applicable national exchange) on the Business Day prior to delivery of
the Indemnification Notice setting forth the indemnifiable claim.
 
(f)         Any amounts owed by Trust for indemnification claims pursuant to
Article 8 or Article 9 shall be satisfied first by causing Parent to withhold
amounts remaining due and payable on the Note by Parent.  The withholding and
deduction of any such sum shall operate for all purposes as a complete discharge
(to the extent of such sum) of the obligation to pay the amount from which such
sum was withheld and deducted.  In the event that Trust’s indemnification
obligation exceeds the balance due on the Note, the Trust shall be responsible
for such excess indemnification obligation.
 

--------------------------------------------------------------------------------


 
(g)         In the event that an Indemnified Party has delivered an
Indemnification Notice pursuant to Section 9.03, Parent may withhold payments
due on the Note up to the amount of alleged Damages set forth in the
Indemnification Notice until the resolution of such claim.  Any amounts to be
withheld shall be withheld first from the last payment of principal due on the
Note, and then against earlier payments of principal to the extent that the
alleged Damages exceed the amount due on the last payment of principal on the
Note.  Upon the final determination of the matter asserted in the
Indemnification Notice, any amounts remaining to be paid on the Note after
offsetting for any Damages determined to be owed by Trust pursuant to the matter
asserted in such Indemnification Notice, less any amounts for which an
Indemnification Notice has been delivered but not yet determined, shall be paid
in accordance with the terms of this Agreement and the Note.
 
(h)         The representations and warranties (as modified by the Company
Disclosure Schedule) and the covenants and agreements of the Company, and the
rights and remedies that may be exercised by the Indemnified Parties, shall not
be limited or otherwise affected by or as a result of any information furnished
to, or any investigation made by or knowledge of, any Indemnified Party.
 
(i)         In all matters relating to Article 8 or Article 9, the Shareholders’
Representative shall be the only party entitled to assert the rights of the
Shareholders, and the Shareholders’ Representative shall perform all of the
obligations of the Shareholders hereunder.  Parent shall be entitled to rely on
all statements, representations and decisions of the Shareholders’
Representative.
 
Section 9.03.  Indemnification Notice.  a) Any Indemnified Party seeking
indemnification under this Agreement shall give the Shareholders’ Representative
notice of any matter that such Indemnified Party has determined has given rise
to a right of indemnification under this Agreement, prior to the expiration of
the applicable representations and warranties as set forth in Section
9.01.  Such Indemnification Notice shall specify (i) the specific provisions of
this Agreement in respect of which such right of indemnification is claimed or
arises (ii) the amount of Damages being claimed by the Indemnified Party, if
known, and method of computation thereof, and (iii) the facts and circumstances
supporting such claim (an “Indemnification Notice”).  The Shareholders’
Representative may object in a written statement to the claim made by the
Indemnified Party in an Indemnification Notice by delivering a notice of such
objection to the Indemnified Party prior to the expiration of the thirtieth
(30th) day after delivery of the Indemnification Notice to the Shareholders’
Representative (an “Objection Notice”).  If the Shareholders’ Representative
does not object in writing within such 30-day period, such failure to so object
shall be an irrevocable acknowledgment by the Shareholders’ Representative that
the Indemnified Party is entitled to the full amount of Damages set forth in
such Indemnification Notice.
 

--------------------------------------------------------------------------------


 
(b)         In case the Shareholders’ Representative delivers an Objection
Notice in accordance with Section 9.03, the Shareholders’ Representative and the
Indemnified Party shall attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims.  Within ten (10)
Business Days after an Objection Notice is delivered to the Indemnified Party,
the Shareholder’s Representative and a person having authority on behalf of the
Indemnified Party to settle the dispute shall meet at a mutually acceptable time
and place to attempt to resolve the dispute.  If the Shareholders’
Representative and the Indemnified Party should agree upon the rights of the
respective parties with respect to each of such claims, a memorandum setting
forth such agreement shall be prepared and signed by both parties.
 
Section 9.04.  Shareholders’ Representative.  (a) Effective upon and pursuant to
this Agreement, the Shareholders’ Representative shall be hereby appointed as
the representative of the holders of Company Stock and as the attorney-in-fact
and agent for and on behalf of each holder of Company Stock solely with respect
to any claims by any Indemnified Party under Article 8 or Article 9 of this
Agreement.  The Shareholders’ Representative hereby accepts such
appointment.  The Shareholders’ Representative shall have the authority to take
any and all actions and make any decisions required or permitted to be taken by
the Shareholders’ Representative under this Agreement, including the exercise of
the power to (i) agree to, negotiate, enter into settlements and compromises of,
commence any suit, action or proceeding, and comply with orders of courts with
respect to, claims by any Indemnified Party under Article 8 or Article 9 of this
Agreement, and (ii) take all actions necessary in the judgment of the
Shareholders’ Representative for the accomplishment of the foregoing.  The
Shareholders’ Representative will have sole authority and power to act on behalf
of each former shareholder of the Company with respect to the disposition,
settlement or other handling of all claims for indemnification under this
Agreement and all related rights or obligations of the former shareholders of
the Company arising under this Agreement.  The Shareholders’ Representative
shall use commercially reasonable efforts, based on contact information
available to the Shareholders’ Representative, to keep the former shareholders
of the Company reasonably informed with respect to actions of the Shareholders’
Representative pursuant to the authority granted the Shareholders’
Representative under this Agreement.  Each former shareholder of the Company
shall promptly provide written notice to the Shareholders’ Representative of any
change of address of such shareholder.
 
(b)         In all matters relating to the disposition, settlement or other
handling of claims pursuant to Article 8 under this Agreement, the Shareholders’
Representative (or his or her successor) shall be the only party entitled to
assert the rights of the former shareholders of the Company.  A decision, act,
consent or instruction of the Shareholders’ Representative hereunder shall
constitute a decision, act, consent or instruction of all former holders of
Company Stock and shall be final, binding and conclusive upon each of such
shareholders, and Parent may rely upon any such decision, act, consent or
instruction of the Shareholders’ Representative as being the decision, act,
consent or instruction of each and every such holder of Company Stock.  Parent
shall be relieved from any liability to any Person for any acts done by them in
accordance with such decision, act, consent or instruction of the Shareholders’
Representative.
 

--------------------------------------------------------------------------------


 
(c)         The Shareholders’ Representative shall have the right to recover
from payments due on the Note, prior to any distribution to Trust, the
Shareholders’ Representative’s reasonable out-of-pocket expenses incurred in
serving in that capacity (the “Shareholders’ Representative’s Expenses”).  In
the event outstanding payments on the Note are insufficient to satisfy the
Shareholders’ Representative’s Expenses, then each Shareholder will be obligated
to pay a percentage of the Shareholders’ Representative’s Expenses in excess of
such funds proportionate to that holder’s percentage ownership of the Company
Stock.
 
(d)         The Shareholders’ Representative will incur no liability with
respect to any action taken or suffered by any party in reliance upon any
notice, direction, instruction, consent, statement or other document believed by
such Shareholders’ Representative to be genuine and to have been signed by the
proper person (and shall have no responsibility to determine the authenticity
thereof), nor for any other action or inaction, except his own gross negligence,
bad faith or willful misconduct.  In all questions arising under this Agreement,
the Shareholders’ Representative may rely on the advice of outside counsel, and
the Shareholders’ Representative will not be liable to anyone for anything done,
omitted or suffered in good faith by the Shareholders’ Representative based on
such advice.
 
(e)         The holders of Company Stock shall severally but not jointly
indemnify the Shareholders’ Representative and hold the Shareholders’
Representative harmless against any loss, liability or expense incurred without
gross negligence, bad faith or willful misconduct, to the extent permitted by
applicable law, on the part of the Shareholders’ Representative and arising out
of or in connection with the acceptance or administration of the Shareholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by the Shareholders’ Representative.
 
(f)         At any time during the Survival Period, a majority-in-interest of
holders of Company Stock may, by written consent, appoint a new representative
as the Shareholders’ Representative.  Notice together with a copy of the written
consent appointing such new representative and bearing the signatures of holders
of a majority-in-interest of those holders must be delivered to Parent not less
than ten (10) calendar days prior to such appointment.  Such appointment will be
effective upon the later of the date indicated in the consent or the date such
consent is received by Parent
 

--------------------------------------------------------------------------------


 
(g)         In the event that the Shareholders’ Representative becomes unable or
unwilling to continue in his or its capacity as Shareholders’ Representative, or
if the Shareholders’ Representative resigns as a Shareholders’ Representative, a
majority-in-interest of the holders of Company Stock may, by written consent,
appoint a new representative as the Shareholders’ Representative.  Notice and a
copy of the written consent appointing such new representative and bearing the
signatures of the holders of a majority-in-interest of such holders must be
delivered to Parent.  Such appointment will be effective upon the later of the
date indicated in the consent or the date such consent is received by Parent.
 
Section 9.05.  No Claims for Disclosed Matters.  No Indemnified Party may assert
a claim for indemnification with respect to any matter which has been disclosed
to Parent in the Company Disclosure Schedules.
 
 
ARTICLE 10
MISCELLANEOUS
 
Section 10.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and delivered either (i) in person or (ii)
by a nationally recognized courier service and shall be given,
 
if to Parent or Merger Subsidiaries, to:
 
Photon Dynamics, Inc.
5970 Optical Court
San Jose, California 95138
Attention: General Counsel
 
 
with a copy to:
 
Davis Polk & Wardwell
1600 El Camino Real
Menlo Park, California 94025
Attention: William M. Kelly, Esq.
 

--------------------------------------------------------------------------------


 
if to the Company, to:
 
Salvador Imaging, Inc.
4815 List Drive, Suite 104
Colorado Springs, Colorado 80919
Attention: David Gardner
 
 
with a copy to:
 
Rothgerber Johnson & Lyons LLP
90 South Cascade Avenue, Suite 1100
Colorado Springs, Colorado 80903
Attention: H. William Mahaffey, Esq.
 
 
if to the Sellers or to the Shareholder’s Representative, to:
 
David Gardner
4815 List Drive, Suite 104
Colorado Springs, Colorado 80919
Attention: David Gardner
 
 
with a copy to:
 
Rothgerber Johnson & Lyons LLP
90 South Cascade Avenue, Suite 1100
Colorado Springs, Colorado 80903
Attention: H. William Mahaffey, Esq.
 
 
or to such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a Business Day in the place of
receipt.  Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt.
 
Section 10.02.  Amendments and Waivers.  Article 34 Any provision of this
Agreement may be amended or waived prior to the Effective Time if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective; provided that, after the
Company Shareholder Approval without their further approval, no such amendment
or waiver shall reduce the amount or change the kind of consideration to be
received in exchange for the shares of Company Stock.
 

--------------------------------------------------------------------------------


 
(b)         No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
 
Section 10.03.  Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
 
Section 10.04. Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto; except that Parent or The Merger
Subsidiaries may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to one or more of their
Affiliates at any time; provided that no such transfer or assignment shall
relieve Parent of its obligations hereunder or enlarge, alter or change any
obligation of any other party hereto or due to Parent.
 
Section 10.05.  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without regard
to the conflicts of law rules of such state.
 
Section 10.06.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any federal court located in the State of Colorado or
any Colorado state court, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in Section
10.01 shall be deemed effective service of process on such party.
 
Section 10.07.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 

--------------------------------------------------------------------------------


 
Section 10.08.  Counterparts; Effectiveness.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto.  Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
 
Section 10.09.  Entire Agreement.  This Agreement, the Key Employee Employment
Agreements, the Registration Rights Agreement, the Gardner Non-competition
Agreement and the Assignment Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.
 
Section 10.10.  Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
 
Section 10.11.  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
Section 10.12.  Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
SALVADOR IMAGING, INC.
               
By:
  /s/ David Gardner
     
Name:
David Gardner
     
Title:
President & CEO
             
DAVID GARDNER
                 
  /s/ David Gardner
             
SALVADOR FOUNDATION CHARITABLE REMAINDER UNITRUST
               
By:
  /s/ David Gardner
     
Name:
David Gardner
     
Title:
Trustee
             
JAMES R. LONG
                 
  /s/ James R. Long
             
PATRICIA LONG
                 
  /s/ Patricia Long
             
KERRY RHEA
                 
  /s/ Kerry Rhea
             
LISA J. RHEA
                 
  /s/ Lisa J. Rhea
 





[Signature Page to Agreement and Plan of Merger and Reorganization]
 

--------------------------------------------------------------------------------


 

 
PHOTON DYNAMICS, INC.
               
By:
/s/  Jeffrey A. Hawthorne
     
Name:
Jeffrey A. Hawthorne
     
Title:
President and Chief Executive Officer
             
SALVADOR ACQUISITION, INC.
               
By:
/s/  Jeffrey A. Hawthorne
     
Name:
Jeffrey A. Hawthorne
     
Title:
Chief Executive Officer
             
SALVADOR ACQUISITION, LLC
               
By:
/s/  Jeffrey A. Hawthorne
     
Name:
Jeffrey A. Hawthorne
     
Title:
Chief Executive Officer
           





[Signature Page to Agreement and Plan of Merger and Reorganization]
 
 

--------------------------------------------------------------------------------